The opinion of the court was delivered by
Thompson, J.
The sale in this case was made by order of Court of Common Pleas, under the provisions of the Act of the 18th April 1853. Security for the faithful administration of the proceeds of the sale was not given by the trustee, before the order of sale, but after and before confirmation. The purchaser, at the sale, made this the ground of exception to the confirmation of it by the court. The court, however, overruled the exception, and confirmed the sale; and to this decree he again excepted, and has brought up the proceedings by certiorari for review.
Was the sale void, because the security was not given before the sale was “ ordered or made,” according to the second proviso to the 4th section of the Act of 1853, “ and in double the value of the interest proposed to be sold” ? We think not. If the sale stood alone upon this provision, we think, as it is merely directory, it would not be void, security being given before confirmation. Such was the decision in Lockhart v. John, 7 Barr 137, upon a precisely similar provision in the 33d section of the 29th March 1852, regulating sales by order of the Orphans’ Court. At most, it would be but an irregularity in proceedings under the Act of 1853, which is saved by express words in the 5th section.
But it is not necessary to pursue this part of the case further, for we think all difliculty is removed by the provision for security to be found in the 6th section. It is there provided, that “ before any decree shall be executed, the person or persons intrusted to execute the same, shall give adequate security to the Commonwealth, to be approved by the court, conditioned for the faithful execution of the trust,” &c. This is plain, explicit language, easily understood, and is entirely similar to the provision on the same subject, to be found in the 43d section of the Act of 1834. Without deciding that there may not be use and virtue in the proviso to the 4th section of this act, already alluded to, we see nothing to justify us in holding that it shall control and subjugate the express will of the legislature in the subsequent section, a portion of which we have quoted. That this may not he done is declared in the 10th and last section, in these words: “ That the directions given in the 6th section of this act in regard to the security to he given in eases of sales, or mortgages, or letting of real estate, and the condition of the bond or security therein prescribed shall apply to all cases of sales or mortgage of real estate, by order of the courts of this Commonwealth,” &e. It seems to me, that this precludes all controversy about whether the security was entered in time, having been given after sale, and before confirmation. It certainly was in time, and there is not a particle more danger that the interests of all or any concerned in the fund *50raised by the sales, will suffer for want of security being put in after sales and before confirmation, than there was in requiring it before the order was granted. The difference in the amount required is not an argument. In the 4th section the security is required to be in “ double the value of the interest proposed to be soldin the 6th section it is “ adequate security” which is required. In the one case, the security is to be fixed by an estimated value — in the other upon an ascertained value — the result of the sale. The chances for sufficient security are quite as good in the one case as the other, and on this score there is no argument against the last provision. A court can order security in double the amount, if they deem it adequate, or more, if they like. Neither of these tests of amount are to be found in the 43d section of the Act of 1834. There the executor or administrator is not allowed to execute the order or decree of the court, or receive the proceeds of any sale, “ until he shall have given security, to be approved of by the court,” &c. No injury, it is believed, has ever resulted from leaving the matter to the discretion of the court.
It is likely, that the consistency of the act was marred by some one introducing the proviso to the 4th section, without knowing that the framer of the bill had, in a more appropriate place, provided in different terms for the desired security. These seemingly inconsistent provisions' account for the direction contained in the 10th section. Rather than recommit or reconsider the bill, the provision in this section was introduced, in all probability, on third reading, to cure the discrepancy. For the purposes of construction, it is presumed, that an act of the legislature is brought into existence uno flatu, while the fact is, that it matures in progressive order; and hence we often find discrepancies in successive sections, and are thus enabled to account for them. We think the security was entered in time in this case, and the sale valid.
Decree of' confirmation affirmed at the costs of the appellant.